DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. Applicant’s arguments relate to the amended language, and since a new reference is being used to teach those limitations, the arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2-4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holton (US Patent 2695415) in view of Alivizatos (US Patent 5360258) further in view of Gette (US Patent Application Publication 20030222484) further in view of Hong (US Patent 5033138).
Regarding claim 1, Holton teaches a suspending pillow comprising: a support base (Figure 2; 18); a pair of support portions (Figure 2; 21) erected from the support base with a predetermined space therebetween; a side frame (Figure 2; 22) installed between the pair of support portions; and a sheet pillow portion (Figure 1; 11), wherein the pillow portion is connected to the pair of support portions and the side frame (Figure 1; as shown), and the with three corners and a head rest part, and two corners of the pillow portion are connected to the pair of support portions at one place each and the other corner of the pillow portion is connected to a center portion of the side frame and wherein each of the three corners is provided with a length extension member and a height of the head rest part is adjustable by adjusting a length of the length extension member. Alivizatos teaches two corners of the pillow portion are connected to the pair of support portions at one place each and the other corner of the pillow portion is connected to a center portion of the side frame (Figure 1; the sheet at 14 is attached once on each of the three sides of the frame as shown, when applied to the combination with Gette this would be the corners of the triangle). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sheet of Holton to be applied discontinuously as in Alivizatos in order to make threading the sheet onto the frame easier, since it would have separate pieces rather than having to thread the same loop over the entire frame. Gette teaches a triangular sheet for supporting a portion of the body on a rigid frame (Figure 2; at 20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the body support of Holton to be triangular as in Gette because doing so would simply be a change in shape, and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ47 (CCPA 1966). Hong teaches and wherein each of the three corners is provided with a length extension member and a height of the head rest part is adjustable by adjusting a length of the length extension member (Figure 3; at 62, each attachment to the frame is provided with multiple attachments to adjust the length of the center portion). It would have been obvious to one of ordinary skill in the art at 
Regarding claim 2, Holton teaches a suspending pillow comprising: a support base (Figure 2; 18); a support post (Figure 2; 15) erected from the support base; a pair of support portions (Figure 2; 21) connected to the support post and disposed with a predetermined space therebetween; a side frame (Figure 2; 22) installed between the pair of support portions; and a sheet-like pillow portion (Figure 1; 11), wherein the pillow portion is connected to the pair of support portions and the side frame (Figure 1; as shown), and the pillow portion is connected to the side frame at a location above the pair of support portions (Figure 1 and 2, since the frame is sloped, the pillow portion 11 is connected to 22 above where it is connected at 21, to the left). Holton does not teach the sheet is triangular with three corners and a head rest part, and two corners of the pillow portion are connected to the pair of support portions at one place each and the other corner of the pillow portion is connected to a center portion of the side frame and wherein each of the three corners is provided with a length extension member and a height of the head rest part is adjustable by adjusting a length of the length extension member. Alivizatos teaches two corners of the pillow portion are connected to the pair of support portions at one place each and the other corner of the pillow portion is connected to a center portion of the side frame (Figure 1; the sheet at 14 is attached once on each of the three sides of the frame as shown, when applied to the combination with Gette this would be the corners of the triangle). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sheet of Holton to be applied discontinuously as in Alivizatos in order to make threading the sheet onto the frame easier, since it would have separate pieces rather than having to thread the same loop over the entire frame. Gette teaches a triangular sheet for supporting a portion and wherein each of the three corners is provided with a length extension member and a height of the head rest part is adjustable by adjusting a length of the length extension member (Figure 3; at 62, each attachment to the frame is provided with multiple attachments to adjust the length of the center portion). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sheet of Holton to include length adjustment members as in Hong in order to allow for modification of the position and tension in the sheet and increase user comfort. 
Regarding claims 3 and 9, Holton does not teach the pillow portion is height adjustably connected to at least one of the support portion and the side frame. Hong teaches the pillow portion is height adjustably connected to at least one of the support portion and the side frame (Figure 3; at 62, each attachment to the frame is provided with multiple attachments to adjust the length of the center portion). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sheet of Holton to include length adjustment members as in Hong in order to allow for modification of the position and tension in the sheet and increase user comfort. 
Regarding claims 4 and 10, Holton teaches an auxiliary portion installed along the pillow portion and of which both ends are connected to the pair of support portions (Figure 1; the auxiliary portion is the portion encircling and stitched around the supports 21).
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holton (US Patent 2695415) in view of Alivizatos (US Patent 5360258) further in view of Gette (US Patent .
   Regarding claims 5 and 11, Holton does not teach a movable partition installed on the support portions or the side frame and covering a head and a face of a user. Moore teaches a movable (Lines 100-107) partition installed on the support portions or the side frame and covering a head and a face of a user (Figure 1; at 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Holton to include a shade as in Moore in order to allow the pillow to be used in the sun and protect the users face.
Claims 7,8,13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holton (US Patent 2695415) in view of Alivizatos (US Patent 5360258) further in view of Gette (US Patent Application Publication 20030222484) further in view of Hong (US Patent 5033138) in view of Conyers (US Patent 7673356)
   Regarding claims 7 and 13, Holton does not teach the suspending pillow is able to be folded and assembled. Conyers teaches the suspending pillow is able to be folded and assembled (Column 2; lines 55-59). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Holton to have foldable joints as in Conyers in order to allow for easy storage of the device.
    Regarding claims 8 and 14, Holton does not teach the support base is removable. Conyers teaches the support base is removable (Figure 2; 7,8,11, and 9 allow the removal of the base). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Holton to have a removable base as in Conyers in order to allow for easy storage of the device.
Claims 6,12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holton (US Patent 2695415) in view of Alivizatos (US Patent 5360258) further in view of Gette (US Patent .
Regarding claims 6 and 12, Holton does not teach the pillow portion further comprises a storage portion capable of storing an article on a surface on which a head of a user is placed. Garrido teaches the pillow portion further comprises a storage portion capable of storing an article on a surface on which a head of a user is placed (Figure 2; 26 and Column 3, lines 40-50). It would have been obvious tone of ordinary skill in the art at the time of invention to modify the system of Holton to have a pocket for a foam insert as in Garrido in order to increase user comfort on at least portions of the head support.
   Regarding claims 15 and 16, Holton does not teach the pillow portion or the auxiliary portion further comprise a storage portion capable of storing an article on a surface on which a head of a user is placed. Garrido teaches the pillow portion or the auxiliary portion further comprise a storage portion capable of storing an article on a surface on which a head of a user is placed (Figure 2; 26 and Column 3, lines 40-50). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Holton to have a pocket for a foam insert as in Garrido in order to increase user comfort on at least portions of the head support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/9/2021